                 Case 20-12168-CSS               Doc 639        Filed 11/04/20         Page 1 of 32




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         :    Chapter 11
                                                               :
                                                             1
TOWN SPORTS INTERNATIONAL, LLC, et al., :                           Case No. 20-12168 (CSS)
                                                               :
         Debtors.                                              :    (Jointly Administered)
                                                               :
---------------------------------------------------------------x    Re: Docket Nos. 160 & 208


     ORDER (I) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF THE
  DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
 AND INTERESTS, (II) AUTHORIZING THE DEBTORS TO ENTER INTO THE ASSET
     PURCHASE AGREEMENT, (III) AUTHORIZING THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES, AND (IV) GRANTING RELATED RELIEF

          Upon the Sale Motion (as defined below) of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

 Cases”) for entry of an order (this “Sale Order”):2 (a) authorizing and approving the sale free and

 clear of liens, claims, encumbrances, and other interests (the “Sale”) of all or substantially all of

 the Debtors’ assets (the “Acquired Assets”), (b) authorizing the Debtors to enter into that certain

 Asset Purchase Agreement, dated October 26, 2020 (the “Asset Purchase Agreement”), a true and

 correct copy of which is attached to this Sale Order as Exhibit 1, by and among Town Sports



 1
           The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The
 mailing address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. A
 complete list of all the Debtors in these jointly administered cases, including the last four digits of their federal tax
 identification numbers and addresses, may be obtained on the website of the Debtors’ claims and noticing agent at
 http://dm.epiq11.com/TownSports.
 2
          Capitalized terms used but not otherwise defined in this Sale Order shall have the meaning ascribed to them
 in the Debtors’ Motion for Entry of an Order (I) Approving Bidding Procedures in Connection with the Sale of
 Substantially All of the Debtors’ Assets, (II) Approving the Form and Manner of Notice Thereof, (III) Scheduling an
 Auction and Sale Hearing, (IV) Approving Procedures for the Assumption and Assignment of Contracts,
 (V) Approving the Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related Relief [D.I. 160]
 (the “Sale Motion”) or the Asset Purchase Agreement (as defined below), as applicable.
              Case 20-12168-CSS          Doc 639       Filed 11/04/20     Page 2 of 32




International, LLC (the “Company”), and the direct and indirect Subsidiaries of the Company

identified on Schedule A to the Asset Purchase Agreement (collectively, the “Sellers”), and New

TSI Holdings, Inc. (the “Buyers”), (c) authorizing the assumption and assignment of the

Designated Contracts (as defined below) to the Buyers, and (d) granting related relief; and this

Court having entered an order on October 9, 2020 [D.I. 208] (the “Bid Procedures Order”)

approving, among other things, the proposed form of notice of the Sale Hearing; and the Debtors

having determined, after an extensive marketing process, that the Buyers have submitted the

highest or otherwise best bid for the Acquired Assets; and the Debtors having submitted the

Declaration and Supplemental Declaration of Christopher A. Wilson (collectively, the “Wilson

Declaration”) of Houlihan Lokey Capital, Inc., the Debtors’ investment banker, in support of the

Sale and the proffer of Mr. Wilson’s testimony on the record of the hearing held on November 3,

2020 (the “Wilson Proffer” and, together with the Wilson Declaration, the “Wilson Testimony”);

and the Debtors having filed the Notice to Contract Counterparties to Potentially Assumed

Executory Contracts and Unexpired Leases [D.I. 278] (the “Assumption Notice”), the

Supplemental Notice to Contract Counterparties to Potentially Assumed Executory Contracts and

Unexpired Leases [D.I. 290], and the Notice of Cancellation of Auction [D.I. 347]; and upon

adequate and sufficient notice of the Sale Motion, the Asset Purchase Agreement, and all other

related transactions contemplated thereunder and in this Sale Order; and all interested parties

having been afforded an opportunity to be heard with respect to the Sale Motion and all relief

related thereto; and the Court having reviewed and considered the Sale Motion and any objections

or responses thereto; and upon the Wilson Testimony and the full record of these Chapter 11 Cases

in support of the relief requested by the Debtors in the Sale Motion; and this Court having found

that (i) this Court has jurisdiction over the Debtors, their estates, and property of their estates, and



                                                   2
                Case 20-12168-CSS              Doc 639        Filed 11/04/20        Page 3 of 32




to consider the Motion and the relief requested therein under 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012, (ii) this Court may enter a final order consistent with Article

III of the United States Constitution, (iii) this is a core proceeding under 28 U.S.C § 157(b)(2)(A),

(iv) venue of the Sale Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409; and it

further appearing that the legal and factual bases set forth in the Sale Motion and at the Sale

Hearing establish just cause for the relief granted herein; and it appearing that the relief requested

in the Sale Motion is in the best interests of the Debtors, their estates, their creditors, and all other

parties in interest; and upon the full record of these Chapter 11 Cases and all other pleadings and

proceedings, including the Sale Motion, and after due deliberation thereon, and good and sufficient

cause appearing therefor,

         THE COURT HEREBY FINDS THAT:3

I.       Jurisdiction, Final Order, and Statutory Predicates.

         A.       This Court has jurisdiction to hear and determine the Sale Motion pursuant to

28 U.S.C. §§ 157(b)(1) and 1334(a) and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012. Venue is proper

in this District and in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       The statutory predicates for the relief requested in the Sale Motion are sections

105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, 9007,

and 9014, and Local Rule 6004-1.




3
        All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the Sale
Motion are hereby incorporated herein to the extent not inconsistent herewith.


                                                          3
              Case 20-12168-CSS          Doc 639       Filed 11/04/20     Page 4 of 32




        C.      This Sale Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and rule 54(b) of the Federal Rules of Civil Procedure, as

made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason

for delay in the implementation of this Sale Order, waives any stay, and expressly directs entry of

judgment as set forth herein.

II.     Notice of the Sale Motion and Cure Amounts.

        D.      Notice of the Sale Hearing, the Sale, the Sale Motion, and the assumption,

assignment and cure of the Designated Contracts, including that certain Notice to Contract

Counterparties to Potentially Assumed Executory Contracts and Unexpired Leases [D.I. 278], was

timely, proper, and reasonably calculated to provide interested parties with timely and proper

notice, and no other or further notice of the Sale Hearing, the Sale, the Sale Motion, or assumption,

assignment and cure of the Designated Contracts is, or shall be, required. The requirements of

Bankruptcy Rule 6004(a) and all applicable Local Rules are satisfied by such notice.

        E.      A reasonable opportunity to object and be heard with respect to the Sale Hearing,

the Sale, the Sale Motion, and the assumption, assignment and cure of the Designated Contracts,

including that certain Notice to Contract Counterparties to Potentially Assumed Executory

Contracts and Unexpired Leases [D.I. 278], and the relief requested in each of the foregoing, has

been afforded to all interested persons and entities, including the Notice Parties.

III.    Sale in Best Interests of the Debtors’ Estates.

        F.      Good and sufficient reasons for approval of the Asset Purchase Agreement and the

transactions to be consummated in connection therewith have been articulated, and the relief

requested in the Sale Motion is in the best interests of the Debtors, their estates, their creditors and



                                                   4
             Case 20-12168-CSS         Doc 639      Filed 11/04/20    Page 5 of 32




other parties in interest. The Debtors have demonstrated both (a) good, sufficient and sound

business purposes and justifications and (b) compelling circumstances for the Sale other than in

the ordinary course of business, pursuant to Bankruptcy Code section 363(b), outside of a plan of

reorganization, in that, among other things, the immediate consummation of the Sale to the Buyers

is necessary and appropriate to maximize the value of the Debtors’ estates.

       G.      The Sale must be approved and consummated promptly in order to preserve the

viability of the Debtors’ businesses as a going concern and to maximize the value of the Debtors’

estates. Time is of the essence in consummating the Sale. Given all of the circumstances of these

chapter 11 cases and the adequacy and fair value of the Purchase Price, the proposed Sale

constitutes a reasonable and sound exercise of the Debtors’ business judgment and should be

approved.

       H.      The consummation of the Sale and the assumption and assignment of the

Designated Contracts are legal, valid, and properly authorized under all applicable provisions of

the Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363(f), 363(m), and

365 of the Bankruptcy Code, and all of the applicable requirements of such sections have been

complied with in respect of the transaction.

IV.    Good Faith of the Buyers and Sellers.

       I.      The Asset Purchase Agreement was negotiated, proposed, and entered into

by the Sellers and the Buyers, including their respective boards of directors or equivalent

governing bodies, officers, directors, employees, agents, professionals, and representatives,

without collusion, in good faith, and from arm’s-length bargaining positions.

       J.      Neither the Sellers nor the Buyers, nor their respective boards of directors or

equivalent governing bodies, officers, directors, employees, agents, professionals, and



                                                5
             Case 20-12168-CSS          Doc 639      Filed 11/04/20    Page 6 of 32




representatives, have engaged in any conduct that would cause or permit the Asset Purchase

Agreement or the Sale to be avoided, consummation of the Sale to be avoided, or costs or damages

to be imposed under section 363(n) of the Bankruptcy Code. All payments to be made by the

Buyers and other agreements or arrangements entered into by the Buyers in connection with the

Sale have been disclosed. The Buyers are purchasing the Acquired Assets in good faith and are,

collectively, a good-faith buyer within the meaning of section 363(m) of the Bankruptcy Code.

The Buyers are not “insiders” of any Debtor (as defined under section 101(31) of the Bankruptcy

Code). The Buyers are therefore entitled to all of the protections afforded under section 363(m)

of the Bankruptcy Code.

       K.      As demonstrated by (i) any testimony and other evidence proffered or adduced at

the Sale Hearing and (ii) the representations of counsel made on the record at the Sale Hearing,

substantial marketing efforts and a competitive sale process were conducted in accordance with

the Bid Procedures Order and, among other things: (a) the Sellers and the Buyers complied with

the provisions in the Bid Procedures Order; (b) the Buyers agreed to subject their bid to the

competitive bid procedures set forth in the Bid Procedures Order; and (c) the Buyers in no way

induced or caused the chapter 11 filing by the Debtors.

V.     Highest or Otherwise Best Offer.

       L.      The Debtors’ marketing and sale process, including the Debtors’ prepetition

marketing process, with respect to the Acquired Assets in accordance with the Bid Procedures

Order afforded a full, fair, and reasonable opportunity for any person or entity to make a higher or

otherwise better offer to purchase the Acquired Assets. Pursuant to the Bid Procedures Order, the

deadline for Qualified Bidders to submit bids for the Acquired Assets was October 26, 2020 at

5:00 p.m. (prevailing Eastern Time) (the “Bid Deadline”). The Debtors received no Qualified Bids



                                                 6
               Case 20-12168-CSS         Doc 639      Filed 11/04/20     Page 7 of 32




by the Bid Deadline. The Bidding Procedures provide that if no Qualified Bids (other than the

Qualified Bid submitted by the Buyers) were received by the Bid Deadline, the Auction would not

be conducted and the Buyer’s Qualified Bid would be the Successful Bid for the Acquired Assets.

        M.      The Asset Purchase Agreement constitutes the highest or otherwise best offer for

the Acquired Assets and will provide a better value for the Debtors’ estates than would be provided

by any other available alternative. The Debtors’ determination that the Asset Purchase Agreement

constitutes the highest or otherwise best offer for the Acquired Assets is a valid and sound exercise

of their fiduciary duties and constitutes a valid and sound exercise of the Debtors’ business

judgment and complies in all respects with the Bid Procedures Order. Approval of the Sale Motion

and the Asset Purchase Agreement, and consummation of the transactions contemplated thereby,

are in the best interests of the Debtors’ chapter 11 estates, the Debtors’ creditors, and other parties

in interest.

VI.     No Merger; No Successor Liability.

        N.      The Buyers are not a mere continuation of the Debtors or their estates and there is

no continuity of enterprise between the Buyers and the Debtors. The Buyers are not holding

themselves out to the public as a continuation of the Debtors, including, but not limited to, as to

any warranty or similar obligations. The Buyers are not, and shall not be considered, successors

to the Debtors or their estates by reason of any theory of law or equity, including, but not limited

to, under any federal, state or local statute or common law, or revenue, pension, ERISA, tax, labor,

employment, environmental, escheat or unclaimed property laws, or other law, rule or regulation

(including, without limitation, filing requirements under any such laws, rules, or regulations), or

under any products liability law or doctrine with respect to the Debtors’ liability under such law,

rule or regulation or doctrine or common law, or under any product warranty liability law or



                                                  7
               Case 20-12168-CSS        Doc 639     Filed 11/04/20     Page 8 of 32




doctrine with respect to the Debtors’ liability under such law, rule or regulation or doctrine, and

Buyers and their affiliates shall have no liability or obligation under the Workers Adjustment and

Retraining Act (the “WARN Act”), 929 U.S.C. §§ 210 et seq. or the Comprehensive

Environmental Response Compensation and Liability Act and shall not be deemed to be a

“successor employer” for purposes of the Internal Revenue Code of 1986, Title VII of the Civil

Rights Act of 1964, as amended, the Age Discrimination in Employment Act, the Americans with

Disability Act, the Family Medical Leave Act, the National Labor Relations Act, the Labor

Management Relations Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the

Civil Rights Act of 1866 (42 U.S.C. 1981), the Employee Retirement Income Security Act, the

Multiemployer Pension Protection Act, the Pension Protection Act, and/or the Fair Labor

Standards Act; the Buyers are not a continuation or substantial continuation of any of the Debtors

or their respective estates, business or operations or any enterprise of the Debtors; the Buyers do

not have a common identity of incorporators, directors or equity holders with the Debtors; and the

Sale does not amount to a consolidation, merger, or de facto merger of the Buyers and the Debtors

or their estates.

VII.    Validity of Transfer.

        O.       The Asset Purchase Agreement was not entered into for the purpose of hindering,

delaying, or defrauding creditors under the Bankruptcy Code or under the laws of the United

States, any state, territory, possession, or the District of Columbia. Neither the Debtors nor the

Buyers are entering into the transactions contemplated by the Asset Purchase Agreement

fraudulently, including under applicable federal and state fraudulent conveyance and fraudulent

transfer laws.




                                                8
              Case 20-12168-CSS          Doc 639      Filed 11/04/20     Page 9 of 32




       P.      The Debtors are the sole and lawful owners of the Acquired Assets. The Acquired

Assets constitute property of the Debtors’ estates and title to the Acquired Assets is vested in the

Debtors’ estates within the meaning of section 541(a) of the Bankruptcy Code. Subject to section

363(f) of the Bankruptcy Code, the transfer of each of the Acquired Assets to the Buyers will be,

as of the Closing Date, a legal, valid, and effective transfer of the Acquired Assets, which transfer

vests or will vest the Buyers with all right, title, and interest of the Debtors to the Acquired Assets

free and clear of (a) all liens (including any liens as that term is defined in section 101(37) of the

Bankruptcy Code) and encumbrances relating to, accruing, or arising at any time prior to the

Closing Date (collectively, the “Liens”) and (b) all debts arising under, relating to, or in connection

with any act of the Debtors or claims (as that term is defined in section 101(5) of the Bankruptcy

Code), liabilities, obligations, demands, guaranties, options in favor of third parties, rights,

contractual commitments, restrictions, interests, mortgages, hypothecations, charges, indentures,

loan agreements, instruments, collective bargaining agreements, leases, licenses, deeds of trust,

security interests, conditional sale or other title retention agreements, pledges, judgments, claims

for reimbursement, contribution, indemnity, exoneration, infringement, products liability,

alter-ego, and matters of any kind and nature, whether arising prior to or subsequent to the

commencement of these cases, and whether imposed by agreement, understanding, law, equity, or

otherwise, known or unknown, contingent or matured, liquidated or unliquidated, and all rights

and remedies with respect thereto (i) that purport to give to any party a right of setoff or recoupment

against, or a right or option to effect any forfeiture, modification, profit sharing interest, right of

first refusal, purchase or repurchase right or option, or termination of, any of the Debtors’ or the

Buyers’ interests in the Acquired Assets, or any similar rights, or (ii) in respect of taxes,

restrictions, rights of first refusal, charges of interests of any kind or nature, if any, including,



                                                  9
             Case 20-12168-CSS              Doc 639    Filed 11/04/20   Page 10 of 32




without limitation, any restriction of use, voting, transfer, receipt of income or other exercise of

any attributes of ownership (collectively, as defined in this clause (b), “Claims”), relating to,

accruing or arising at any time prior to entry of this Sale Order, including, for the avoidance of

doubt, amounts necessary under sections 365(b)(1)(A) and (B) and 365(f)(2)(A) of the Bankruptcy

Code to cure all defaults and pay all actual pecuniary losses under the Designated Contracts

(the “Cure Amounts”) or any other obligations arising under the Designated Contracts to the extent

set forth in the Asset Purchase Agreement.

VIII. Consideration.

        Q.      The consideration provided by Buyers pursuant to the Asset Purchase Agreement

and this Sale Order (a) was negotiated at arm’s-length, (b) is fair and reasonable, (c) is the highest

or otherwise best offer for the Acquired Assets, and (d) constitutes reasonably equivalent value

and fair consideration (as those terms are defined in each of the Uniform Voidable Transactions

Act (formerly the Uniform Fraudulent Transfer Act), Uniform Fraudulent Conveyance Act, and

section 548 of the Bankruptcy Code) under the laws of the United States, any state, territory,

possession, or the District of Columbia. No other person or entity or group of entities has offered

to purchase the Acquired Assets for greater economic value to the Debtors’ estates than Buyers.

Approval of the Sale Motion, the Asset Purchase Agreement, the Sale and the consummation of

the transactions contemplated thereby is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest.

IX.     Section 363(f) Is Satisfied.

        R.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied in full;

therefore, the Debtors may sell the Acquired Assets free and clear of any interest in the property.




                                                  10
             Case 20-12168-CSS         Doc 639        Filed 11/04/20   Page 11 of 32




       S.      The Buyers would not have entered into the Asset Purchase Agreement and would

not consummate the transactions contemplated thereby if the sale of the Assets to the Buyers were

not free and clear of all Liens and Claims, or if the Buyers would, or in the future could, be liable

for any of such Liens and Claims.

       T.      The Debtors may sell the Acquired Assets free and clear of all Liens and Claims

against the Debtors, their estates, or any of the Acquired Assets because, in each case, one or more

of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those

holders of Liens or Claims against the Debtors, their estates, or any of the Acquired Assets who

did not object, who withdrew their objections, or whose objections were overruled, to the Sale or

the Sale Motion are deemed to have consented pursuant to section 363(f)(2) of the Bankruptcy

Code. All other holders of Liens or Claims are adequately protected by having their Liens or

Claims, if any, in each instance against the Debtors, their estates, or any of the Acquired Assets,

attach to the net cash proceeds of the Sale ultimately attributable to the Acquired Assets in which

such creditor alleges a Lien or Claims, in the same order of priority, with the same validity, force,

and effect that such Liens or Claims had prior to the Sale, subject to any claims and defenses the

Debtors and their estates may possess with respect thereto.

       U.      The sale, conveyance, assignment and transfer of any personally identifiable

information pursuant to the terms of the Asset Purchase Agreement and this Sale Order complies

with the terms of the Debtors’ policy regarding the transfer of such personally identifiable

information as of the Petition Date and, as a result, consummation of the Sale is permitted pursuant

to Section 363(b)(1)(A) of the Bankruptcy Code. Accordingly, appointment of a consumer privacy

ombudsman in accordance with sections 363(b)(1) or 332 of the Bankruptcy Code is not required

with respect to the Sale.



                                                 11
             Case 20-12168-CSS         Doc 639       Filed 11/04/20    Page 12 of 32




X.     Cure Amounts and Adequate Assurance of Future Performance.

       V.      The assumption and assignment of the executory contracts and unexpired leases

listed in the Asset Purchase Agreement (the “Designated Contracts”), pursuant to the terms of this

Sale Order, is integral to the Asset Purchase Agreement and is in the best interests of the Debtors

and their estates, their creditors, and all other parties in interest, and represents the reasonable

exercise of sound and prudent business judgment by the Debtors. Subject to the terms and

conditions of the Asset Purchase Agreement, the Buyers shall: (a) to the extent necessary, cure or

provide adequate assurance of cure, of any default existing prior to the date hereof with respect to

the Designated Contracts, within the meaning of sections 365(b)(1)(A) and 365(f)(2)(A) of the

Bankruptcy Code, and (b) to the extent necessary, provide compensation or adequate assurance of

compensation to any party for any actual pecuniary loss to such party resulting from a default prior

to the date hereof with respect to the Designated Contracts, within the meaning of sections

365(b)(1)(B) and 365(f)(2)(A) of the Bankruptcy Code. The Buyers’ obligations under the Asset

Purchase Agreement to pay the Cure Amounts and to perform the obligations under the Designated

Contracts shall constitute adequate assurance of future performance within the meaning of sections

365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

       W.      Except as provided in this Sale Order and subject to resolution of the Adjourned

Objections (as defined herein) listed on Exhibit 2 annexed hereto, the amounts set forth on

Exhibit 3 annexed hereto are the sole Cure Amounts and all objections, other than the Adjourned

Objections, to such Cure Amounts or the assumption and assignment of any of the Designated

Contracts are hereby overruled. To the extent that any counterparty failed or fails to timely object

to the proposed Cure Amounts or the assumption and assignment of the Designated Contracts,

such counterparty is deemed to have consented to such Cure Amounts and the assumption and



                                                12
                 Case 20-12168-CSS     Doc 639        Filed 11/04/20   Page 13 of 32




assignment of its respective Designated Contract(s) to Buyers in accordance with the Asset

Purchase Agreement; provided, however, that amounts that become due pursuant to the unexpired

leases and executory contracts assumed by the Debtors and assigned to the Buyers or their

designees after the Closing Date shall be paid by Buyers in the ordinary course of business, subject

to the rights of all parties to dispute any amount as being due and owing (the “Contract

Liabilities”).

XI.     Secured Claims and Credit Bid

        X.        NewCo is a Delaware corporation that was formed on behalf of the Prepetition

Lenders (each as defined in the Asset Purchase Agreement) and New Town Sports Holdings, LLC

(“Sponsor”), and upon the Closing Date will be owned by the Prepetition Lenders and Sponsor, in

accordance with the terms of the Asset Purchase Agreement. Pursuant to the terms of the Asset

Purchase Agreement and that certain Final Order (I) Authorizing the Debtors to Obtain

Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens

and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to

the Prepetition Lenders, (V) Modifying the Automatic Stay, and (VI) Granting Related Relief

[D.I. 277] (the “DIP Order”), the Prepetition Lenders are secured creditors of the Debtors, holding

allowed Claims in the amount of the Prepetition Obligations (as defined in the DIP Order) secured

by valid, binding, perfected, and enforceable first-priority security interests in and liens against

each of the Debtors, their estates and the property of their estates of which $80,000,000.00 of such

Prepetition Obligations will be credit bid in connection with the Sale (such Prepetition Obligations,

the “Credit Bid Claim” and, the amount of such Credit Bid Claim, the “Credit Bid Consideration”).

The Prepetition Agent (as defined in the DIP Order), on behalf of the Prepetition Lenders, has the

right under section 363(k) of the Bankruptcy Code and is authorized by this Court pursuant to the



                                                 13
             Case 20-12168-CSS         Doc 639        Filed 11/04/20   Page 14 of 32




Bid Procedures Order and this Sale Order, to credit bid the Credit Bid Consideration. Pursuant to

the Asset Purchase Agreement, the Buyers agreed to provide, as consideration for the Acquired

Assets, the Purchase Price, which includes, among other things, the Credit Bid Consideration.

XII.   Compelling Circumstances for an Immediate Sale.

       Y.      Good and sufficient reasons for approval of the Asset Purchase Agreement and the

Sale have been articulated. The relief requested in the Sale Motion is in the best interests of the

Debtors, their estates, their creditors, and other parties in interest. The Debtors have demonstrated

both (a) good, sufficient, and sound business purposes and justifications for approving the Asset

Purchase Agreement and (b) compelling circumstances for consummating the Sale outside the

ordinary course of business, pursuant to section 363(b) of the Bankruptcy Code before, and outside

of, a plan of reorganization, in that, among other things, the immediate consummation of the Sale

to the Buyers is necessary and appropriate to maximize the value of the Debtors’ estates and the

Sale will permit the Debtors to maximize distributions to creditors. The transactions contemplated

by the Asset Purchase Agreement and this Sale Order neither impermissibly restructure the rights

of the Debtors’ creditors nor impermissibly dictate the terms of a chapter 11 plan for the Debtors,

and, therefore, do not constitute a sub rosa plan.

       THE COURT HEREBY ORDERS THAT:

I.     General Provisions.

       1.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these Chapter 11

Cases pursuant to Bankruptcy Rule 9014. To the extent that any findings of fact constitute

conclusions of law, they are adopted as such. To the extent any conclusions of law constitute

findings of fact, they are adopted as such.



                                                 14
             Case 20-12168-CSS          Doc 639       Filed 11/04/20    Page 15 of 32




       2.      The relief requested in the Sale Motion, and the transactions contemplated thereby

and by the Asset Purchase Agreement, are APPROVED as set forth in this Sale Order and on the

record of the Sale Hearing, which is incorporated herein as if set forth fully in this Sale Order, and

the Sale contemplated by the Asset Purchase Agreement is APPROVED.

       3.      With the exception of objections to Cure Amounts or adequate assurance of future

performance as set forth on the notice of agenda, announced to the Court at the Sale Hearing or by

stipulation filed with the Court (the “Adjourned Objections”), all objections to the Sale Motion or

the relief requested therein that have not been withdrawn, waived, or settled as announced to the

Court at the Sale Hearing or by stipulation filed with the Court, and all reservations of rights

included in such objections or otherwise, are hereby denied and overruled on the merits with

prejudice. Those parties who did not object or withdrew their objections to the Sale Motion are

deemed to have consented to the Sale under to section 363(f)(2) of the Bankruptcy Code.

II.    Approval of the Asset Purchase Agreement.

       4.      The Asset Purchase Agreement and all other ancillary documents, and all of the

terms and conditions thereof, including the Credit Bid Claim, are hereby APPROVED.

       5.      Pursuant to sections 363(b) and 363(f) of the Bankruptcy Code, the Debtors are

authorized and empowered to take any and all actions necessary or appropriate to (a) consummate

the Sale pursuant to and in accordance with the terms and conditions of the Asset Purchase

Agreement, (b) close the Sale as contemplated in the Asset Purchase Agreement and this Sale

Order, and (c) execute and deliver, perform under, consummate, implement, and fully close the

Asset Purchase Agreement, including the assumption and assignment to the Buyers of the

Designated Contracts, together with all additional instruments and documents that may be

reasonably necessary or desirable to implement the Asset Purchase Agreement and the Sale.



                                                 15
             Case 20-12168-CSS           Doc 639       Filed 11/04/20    Page 16 of 32




Buyers shall not be required to seek or obtain relief from the automatic stay under section 362 of

the Bankruptcy Code to enforce any of its remedies under the Asset Purchase Agreement or any

other Sale-related document. The automatic stay imposed by section 362 of the Bankruptcy Code

is modified solely to the extent necessary to implement the preceding sentence and the other

provisions of this Sale Order; provided, however, that this Court shall retain exclusive jurisdiction

over any and all disputes with respect thereto. The portion of the Prepetition Obligations

(as defined in the DIP Order) in excess of the Credit Bid Claim shall remain outstanding against

the applicable Debtors and any of their assets not purchased by the Buyers, and the Prepetition

Agent and the Prepetition Lenders shall continue to be protected by and entitled to the benefit of

the terms and provisions of the Prepetition Loan Documents and other orders entered by this Court

in respect thereof.

       6.        The terms and provisions of the Asset Purchase Agreement and this Sale Order

shall be binding in all respects upon the Debtors, their estates, all creditors of and holders of equity

interests in any Debtor, any holders of Liens, Claims, or other interests (whether known or

unknown) in, against, or on all or any portion of the Acquired Assets, all counterparties to any

executory contract or unexpired lease of the Debtors, the Buyers and all successors and assigns of

the Buyers, and any trustees, if any, subsequently appointed in any of the Debtors’ Chapter 11

Cases or upon a conversion to chapter 7 under the Bankruptcy Code of any of the Debtors’ cases.

This Sale Order and the Asset Purchase Agreement shall inure to the benefit of the Debtors, their

estates and creditors, the Buyers, and the respective successors and assigns of each of

the foregoing.




                                                  16
             Case 20-12168-CSS          Doc 639        Filed 11/04/20    Page 17 of 32




III.   Transfer of the Acquired Assets.

       7.      Pursuant to sections 105(a), 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy

Code, the Debtors are authorized to transfer the Acquired Assets to the Buyers in accordance with

the terms of the Asset Purchase Agreement, and such transfer shall constitute a legal, valid,

binding, and effective transfer of such Acquired Assets. Such transfer shall vest the Buyers with

title to the Acquired Assets and, shall be free and clear of all Liens, Claims, and other interests of

any kind or nature whatsoever (other than Contract Liabilities), with all such Liens, Claims, or

other interests to attach to the net cash proceeds ultimately attributable to the property against or

in which such Liens, Claims, or other interests are asserted, subject to the terms thereof, with the

same validity, force, and effect, and in the same order of priority, which such Liens, Claims, or

other interests had prior to the Sale, subject to any rights, claims, and defenses the Debtors or their

estates, as applicable, may possess with respect thereto.

       8.      The Debtors are hereby authorized to take any and all actions necessary to

consummate the Asset Purchase Agreement, including any actions that otherwise would require

further approval by shareholders, members, or their boards of directors, as the case may be, without

the need to obtain such approvals.

       9.      The transfer of the Acquired Assets to the Buyers under the Asset Purchase

Agreement does not require any consents other than as specifically provided for in the Asset

Purchase Agreement. Each and every federal, state, and local governmental agency or department

are authorized to accept any and all documents and instruments necessary or appropriate to

consummate the transactions contemplated by the Asset Purchase Agreement. A certified copy of

this Sale Order may be filed with the appropriate clerk or recorded with the recorder of any state,




                                                  17
                Case 20-12168-CSS         Doc 639        Filed 11/04/20    Page 18 of 32




county, or local authority to act to cancel any of the Liens, Claims, and other encumbrances of

record.

          10.    If any person or entity that has filed statements or other documents or agreements

evidencing Claims or Liens on, or interests in, all or any portion of the Acquired Assets shall not

have delivered to the Debtors, in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, releases of liens and easements, and any other

documents necessary for the purpose of documenting the release of all Claims, Liens, or interests

which the person or entity has or may assert with respect to all or any portion of the Acquired

Assets, the Debtors are hereby authorized, and the Buyers are hereby authorized, on behalf of the

Debtors and the Debtors’ creditors, to execute and file such statements, instruments, releases and

other documents on behalf of such person or entity with respect to the Acquired Assets. The

Debtors and the Buyers are each authorized to file a copy of this Sale Order, which, upon filing,

shall be conclusive evidence of the release and termination of such Claim, Lien, or interest.

          11.    This Sale Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

governmental departments, secretaries of state, federal, state, and local officials, and all other

persons and entities who may be required by operation of law, the duties of their office, or contract,

to accept, file, register, or otherwise record or release any documents or instruments, or who may

be required to report or insure any title or state of title in or to any lease; and each of the foregoing

persons and entities is hereby authorized to accept for filing any and all of the documents and

instruments necessary and appropriate to consummate the transactions contemplated by the Asset

Purchase Agreement.



                                                    18
             Case 20-12168-CSS         Doc 639       Filed 11/04/20    Page 19 of 32




       12.     All persons and entities that are presently, or on the Closing Date may be, in

possession of some or all of the Acquired Assets to be sold, transferred or conveyed to the Buyers

under the Asset Purchase Agreement are hereby directed to surrender possession of the Acquired

Assets to the Buyers on the Closing Date. Subject to the terms, conditions, and provisions of this

Sale Order, all persons and entities are hereby forever prohibited and enjoined from taking any

action that would adversely affect or interfere with the ability of the Debtors to sell and transfer

the Acquired Assets to the Buyers in accordance with the terms of the Asset Purchase Agreement

and this Sale Order.

       13.     Unless otherwise expressly included in the definition of “Assumed Liabilities” in

the Asset Purchase Agreement, Buyers shall not be responsible for any liens or encumbrances,

including, without limitation, in respect of the following: (a) any labor or employment agreements;

(b) any mortgages, deeds of trust, and security interests; (c) any pension, welfare, compensation,

or other employee benefit plans, agreements, practices, and programs, including, without

limitation, any pension plan of the Debtors; (d) any other employee, worker’s compensation,

occupational disease, or unemployment or temporary disability related claim, including, without

limitation, claims that might otherwise arise under or pursuant to (i) the Employee Retirement

Income Security Act, as amended, (ii) the Fair Labor Standards Act, (iii) Title VII of the Civil

Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973, (v) the National Labor Relations

Act, (vi) the WARN Act, (vii) the Age Discrimination in Employment Act, as amended, (viii) the

Americans with Disabilities Act, (ix) the Family Medical Leave Act, (x) the Labor Management

Relations Act, (xi) the Multiemployer Pension Protection Act, (xii) the Pension Protection Act,

(xiii) the Consolidated Omnibus Budget Reconciliation Act of 1985, (xiv) the Comprehensive

Environmental Response Compensation and Liability Act, (xv) state discrimination laws,



                                                19
              Case 20-12168-CSS          Doc 639      Filed 11/04/20   Page 20 of 32




(xvi) state unemployment compensation laws or any other similar state laws, or (xvii) any other

state or federal benefits or claims relating to any employment with the Debtors or any of its

respective predecessors; (e) any bulk sales or similar law; (f) any tax statutes or ordinances,

including, without limitation, the Internal Revenue Code of 1986, as amended, or any state or local

tax laws; (g) any escheat or unclaimed property laws; (h) to the extent not included in the

foregoing, any of the Excluded Liabilities under the Asset Purchase Agreement; and (i) any

theories of successor or transferee liability.

IV.     Assumption and Assignment of Designated Contracts.

        14.     The Debtors are hereby authorized and directed in accordance with sections 105(a),

363, and 365 of the Bankruptcy Code to (a) assume and assign to the Buyers, in accordance with

the terms of the Asset Purchase Agreement, the Designated Contracts free and clear of all Liens,

Claims, and other interests of any kind or nature whatsoever (other than Contract Liabilities), and

(b) execute and deliver to the Buyers such documents or other instruments as the Buyers deem

necessary to assign and transfer the Designated Contracts to the Buyers in accordance with the

Asset Purchase Agreement.

        15.     With respect to the Designated Contracts: (a) the Debtors may assume each of the

Designated Contracts in accordance with section 365 of the Bankruptcy Code; (b) the Debtors may

assign each Designated Contract in accordance with sections 363 and 365 of the Bankruptcy Code,

and any provisions in any Designated Contract that prohibit or condition the assignment of such

Designated Contract or allow the party to such Designated Contract to terminate, recapture, impose

any penalty, condition renewal or extension, or modify any term or condition upon the assignment

of such Designated Contract, constitute unenforceable anti-assignment provisions which are void

and of no force and effect solely with respect to this Sale; and (c) all other requirements and



                                                 20
             Case 20-12168-CSS          Doc 639       Filed 11/04/20    Page 21 of 32




conditions under sections 363 and 365 of the Bankruptcy Code for the assumption by the Debtors

and assignment to the Buyers of each Designated Contract have been satisfied or will be satisfied

upon adjudication or resolution of the Adjourned Objections. The Designated Contracts shall be

transferred and assigned to, and following the Closing of the Sale remain in full force and effect

for the benefit of, the Buyers, notwithstanding any provision in any such Designated Contract

(including those of the type described in sections 365(c) and 365(f) of the Bankruptcy Code) that

prohibits, restricts, or conditions such assignment or transfer and, pursuant to section 365(k) of the

Bankruptcy Code, and upon the Closing and payment of the applicable Cure Amounts, the Debtors

shall be relieved from any further liability with respect to the Designated Contracts after such

assumption and assignment to the Buyers; provided, however, that any counterparty to Designated

Contract that is a lease of non-residential real property (a “Lease Counterparty”) may seek to

recover from the Debtors indemnification obligations, if any, arising from third-party claims

asserted with respect to or arising from the Debtors’ use and occupancy of the leased premises

prior to the Closing Date for which the Debtors have a duty to indemnify such Lease Counterparty

pursuant to any Lease, solely with respect to available insurance coverage.

       16.     All defaults or other obligations of the Debtors under the Designated Contracts

arising or accruing prior to the Closing of the Sale or required to be paid pursuant to section 365

of the Bankruptcy Code in connection with the assumption and assignment of the Designated

Contracts, shall be cured by the Buyers by payment of the Cure Amounts on or as soon as

practicable following the Closing Date. To the extent that any counterparty to a Designated

Contract did not object to its Cure Amount by the Cure Objection Deadline, such counterparty is

deemed to have consented to such Cure Amount and the assumption and assignment of its

respective Designated Contract(s) to Buyers in accordance with the Asset Purchase Agreement.



                                                 21
             Case 20-12168-CSS          Doc 639        Filed 11/04/20    Page 22 of 32




       17.       Except as provided in the Asset Purchase Agreement and this Sale Order, the

Debtors and their estates shall have no further liabilities or obligations with respect to any

Designated Contracts, including any defaults relating to the Designated Contracts arising,

accruing, or relating to a period on or after the effective date of assignment, and all holders of such

Liens, Claims, encumbrances, and interests are forever barred and estopped from asserting such

Claims against the Debtors, their successors or assigns, their property or their assets or estates.

       18.       Upon the Closing, in accordance with sections 363 and 365 of the Bankruptcy

Code, the Buyers shall be fully and irrevocably vested in all right, title and interest of each

Designated Contract. To the extent provided in the Asset Purchase Agreement, the Debtors shall

cooperate with, and take all actions reasonably requested by, the Buyers to effectuate

the foregoing.

       19.       Each Designated Contract counterparty which has not filed an Adjourned Objection

is deemed to have consented to assumption and assignment, and the Buyers shall be deemed to

have demonstrated adequate assurance of future performance with respect to such Designated

Contract pursuant to sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

       20.       Upon the Debtors’ assignment of the Designated Contracts to the Buyers under the

provisions of this Sale Order, any additional orders of this Court, and the payment of any Cure

Amounts pursuant to the terms hereof, the Asset Purchase Agreement or further order of this Court,

no default shall exist under any Designated Contract, and no counterparty to any Designated

Contract shall be permitted (a) to declare a default by the Buyers under such Designated Contract

or (b) to otherwise take action against the Buyers as a result of any Debtors’ financial condition,

bankruptcy, or failure to perform any of its obligations under the relevant Designated Contract.

Each non-Debtor party to an Designated Contract hereby is also forever barred, estopped, and



                                                  22
              Case 20-12168-CSS          Doc 639       Filed 11/04/20    Page 23 of 32




permanently enjoined from (i) asserting against the Debtors or the Buyers, or the property of any

of them, any default or Claim arising out of any indemnity obligation or warranties for acts or

occurrences arising prior to or existing as of the closing of the Sale, or, against the Buyers, any

counterclaim, defense, setoff, or any other Claim asserted or assertable against the Debtors, expect

as otherwise provided in this Sale Order, and (ii) imposing or charging against the Buyers or their

affiliates any rent accelerations, assignment fees, increases, or any other fees as a result of the

Debtors’ assumption and assignments to the Buyers of the Designated Contracts.                 For the

avoidance of doubt and notwithstanding anything to the contrary contained herein or in the Asset

Purchase Agreement, the Buyers shall be liable for all obligations and liabilities under the

Designated Contracts that are leases of non-residential real property, as may be modified by

agreement of the Buyer and the counterparty to such Designated Contract, to the extent such

obligations or liabilities arise or are (as required by the applicable lease) billed after the Closing

Date, including, but not limited to any and all liabilities or obligations arising under the leases with

respect to any accruing and not yet due adjustments or reconciliations (including, without

limitation, for royalties, percentage rent, utilities, taxes, common area or other maintenance

charges, promotional funds, insurance, fees, or other charges) when billed in the ordinary course,

regardless of whether such obligations or liabilities are attributable to the period prior to the

Closing Date unless otherwise agreed to in writing by the Buyer and the counterparty to such

Designated Contract, in each case subject to the terms and conditions of the lease, as may be

modified by agreement of the Buyer and the counterparty to such Designated Contract.

        21.     Upon the Closing Date and payment of the applicable Cure Amounts, the Buyers

shall be deemed to be substituted for the Debtors as a party to the applicable Designated Contracts




                                                  23
             Case 20-12168-CSS         Doc 639        Filed 11/04/20   Page 24 of 32




and the Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy Code, from any

further liability under the Designated Contracts.

       22.     All non-Debtor counterparties to the Designated Contracts shall cooperate and

expeditiously execute and deliver, upon the reasonable requests of the Buyers, any instruments,

applications, consents, or other documents that may be required or requested by any public

authority or other party or entity to effectuate the applicable transfers in connection with the sale

of the Acquired Assets.

       23.     All objections to the assumption and assignment of the Designated Contracts (other

than the Adjourned Objections) that have not been withdrawn, waived, settled, or adjourned, as

announced to the Court at the Sale Hearing or by stipulation filed with the Court, and all

reservations of rights included in such objections or otherwise, are hereby denied and overruled

on the merits with prejudice. Any Adjourned Objections shall be heard by the Court at a hearing

to be set by further order of the Court, unless otherwise resolved by the Buyers, the Debtors and

such objecting parties. Notwithstanding anything else herein, such Designated Contracts shall not

be deemed assumed by the Debtors and assigned to the Buyers until the Adjourned Objections are

resolved by settlement or further order of the Court.

V.     Prohibition of Actions Against the Buyers.

       24.     Except as otherwise expressly provided for in this Sale Order or the Asset Purchase

Agreement, the Buyers shall not have any liability or other obligation of the Debtors arising under

or related to any of the Acquired Assets, any contracts assumed and assigned to the Buyers,

including the Designated Contracts, or the operation of the Debtors’ businesses prior to closing of

the transactions contemplated by the Asset Purchase Agreement. Without limiting the generality

of the foregoing, and except as otherwise specifically provided herein or in the Asset Purchase



                                                 24
             Case 20-12168-CSS          Doc 639       Filed 11/04/20    Page 25 of 32




Agreement, the Buyers shall not be liable for any Claims or Liens against the Debtors or any of

their predecessors or affiliates, and the Buyers shall have no successor or vicarious liabilities of

any kind or character, including, but not limited to, under any theory of antitrust, environmental,

successor, or transferee liability, labor law, de facto merger, mere continuation, or substantial

continuity, whether known or unknown, now existing or hereafter arising, whether fixed or

contingent, whether asserted or unasserted, whether legal or equitable, whether liquidated or

unliquidated, including, but not limited to, liabilities on account of warranties, intercompany loans,

and receivables among the Debtors, and any taxes arising, accruing, or payable under, out of, in

connection with, or in any way relating to the operation of any of the Acquired Assets prior to the

closing of the Sale. The Buyers has given substantial consideration under the Asset Purchase

Agreement for the benefit of the holders of any Liens or Claims. The Buyers are purchasing the

Acquired Assets free and clear of all liens, claims, and encumbrances under section 363(f) of the

Bankruptcy Code and shall have no successor liability in connection with Acquired Assets or their

purchase of the Acquired Assets through this Sale Order. For the avoidance of doubt, the Buyers

shall have no successor liability with respect to any claims or causes of action that any party may

have against the Debtors or Litigation currently pending or stayed against the Debtors.

       25.     Except as otherwise permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security

holders, governmental, tax and regulatory authorities, lenders, trade creditors, litigation claimants,

and other creditors, holding Liens, Claims, or other interests of any kind or nature whatsoever

against or in all or any portion of the Assets (whether legal or equitable, secured or unsecured,

matured or unmatured, contingent or non-contingent, liquidated or unliquidated, senior or

subordinate), arising under or out of, in connection with, or in any way relating to the Debtors, the



                                                 25
              Case 20-12168-CSS          Doc 639        Filed 11/04/20     Page 26 of 32




Acquired Assets, the operation of the Debtors’ business prior to the Closing of the Sale, or the

transfer of the Acquired Assets to the Buyers, hereby are forever barred, estopped and permanently

enjoined from asserting against the Buyers, any of the Buyers’ affiliates, successors, or assigns,

their property or the Acquired Assets, such persons’ or entities’ Liens, Claims, or interests in and

to the Acquired Assets, including, without limitation, the following actions: (a) commencing or

continuing in any manner any action or other proceeding against the Buyers, their affiliates, their

successors, assets or properties; (b) enforcing, attaching, collecting, or recovering in any manner

any judgment, award, decree, or order against the Buyers, their affiliates, their successors, assets,

or properties; (c) creating, perfecting, or enforcing any Lien or other Claim against the Buyers,

their affiliates, their successors, assets, or properties; (d) asserting any setoff, right of subrogation,

or recoupment of any kind against any obligation due the Buyers, their affiliates or their successors;

(e) commencing or continuing any action, in any manner or place, that does not comply or is

inconsistent with the provisions of this Sale Order or other orders of the Court, or the agreements

or actions contemplated or taken in respect thereof; or (f) revoking, terminating or failing or

refusing to transfer or renew any license, permit or authorization to operate any of the Acquired

Assets or conduct any of the businesses operated with the Acquired Assets.

        26.     To the greatest extent available under applicable law, Buyers shall be authorized,

as of the Closing Date, to operate under any license, permit, registration, and governmental

authorization or approval of the Debtors with respect to the Acquired Assets to the extent

transferred in the Asset Purchase Agreement, and all such licenses, permits, registrations, and

governmental authorizations and approvals are deemed to have been transferred to Buyers as of

the Closing Date.




                                                   26
             Case 20-12168-CSS         Doc 639       Filed 11/04/20    Page 27 of 32




       27.     No governmental unit (as defined in Bankruptcy Code section 101(27)) or any

representative thereof may deny, revoke, suspend or refuse to renew any permit, license or similar

grant relating to the operation of the Acquired Assets on account of the filing or pendency of the

Chapter 11 Cases or the consummation of the Sale to the extent that any such action by a

governmental unit or any representative thereof would violate Bankruptcy Code section 525.

       28.     None of the Buyers or their affiliates, successors, assigns, equity holders,

employees or professionals shall have or incur any liability to, or be subject to any action by any

of the Debtors or any of their estates, predecessors, successors or assigns, arising out of the

negotiation, investigation, preparation, execution, delivery of the Asset Purchase Agreement and

the entry into and consummation of the sale of the Acquired Assets, except as expressly provided

in the Asset Purchase Agreement and this Sale Order.

       29.     No bulk sales law or similar law of any state or other jurisdiction shall apply in any

way to the transactions with the Debtors that are approved by this Sale Order, including, without

limitation, the Asset Purchase Agreement and the Sale.

       30.     All persons and entities are hereby forever prohibited and enjoined from taking any

action that would adversely affect or interfere with the ability of the Debtors to sell and transfer

the Acquired Assets to the Buyers in accordance with the terms of the Asset Purchase Agreement

and this Sale Order.

VI.    Other Provisions.

       31.     Pursuant to section 2.5(c) of the Asset Purchase Agreement, in full and final

satisfaction of the DIP Obligations (as defined in the DIP Order), on the Closing Date the Buyers

shall assume all DIP Obligations outstanding as of the Closing Date and thereupon such DIP

Obligations shall become Assumed Liabilities under the Asset Purchase Agreement.



                                                27
             Case 20-12168-CSS          Doc 639       Filed 11/04/20    Page 28 of 32




       32.     For the avoidance of doubt, any Prepetition Obligations (as defined in the DIP

Order) not included in the Credit Bid Consideration shall remain outstanding against the relevant

Debtors until such Prepetition Obligations are indefeasibly repaid in full in cash or other otherwise

satisfied in a manner acceptable to the Prepetition Lenders.

       33.     For the avoidance of doubt, nothing in this Sale Order shall be deemed to alter or

modify the parties’ obligations under section 5.28 of the DIP Order.

       34.     Absent the express written consent of the Buyers, the Debtors shall not settle or

otherwise resolve any Litigation with any third party or any Governmental Authority other than

any settlement pursuant to which (A) any Liability thereunder will be an Excluded Liability, (B) no

payment from the Buyers is sought or required, and (C) no restrictions are placed on or affecting

the Business from and after the Closing Date.

       35.     The consideration provided by the Buyers to the Debtors pursuant to the Asset

Purchase Agreement constitutes reasonably equivalent value and fair consideration for the Assets

under the Bankruptcy Code, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance

Act, and other applicable law within the meaning of 11 U.S.C. § 544(b), under the laws of the

United States, any state, territory, possession, or the District of Columbia.

       36.     For the avoidance of doubt, pursuant to this Sale Order, the Debtors are only selling

assets owned by the Debtors, and not any assets owned by their non-Debtor affiliates.

       37.     Except for the Assumed Liabilities and the Contract Liabilities, the Buyers shall

not have any liability whatsoever for any obligation of the Debtors arising under or related to

(i) any of the Acquired Assets, (ii) any contracts assumed and assigned to the Buyers, including

the Designated Contracts, or (iii) the operation of the Debtors’ businesses prior to closing of the

transactions contemplated by the Asset Purchase Agreement. Without limiting the generality of



                                                 28
             Case 20-12168-CSS           Doc 639       Filed 11/04/20    Page 29 of 32




the foregoing, and except for the Assumed Liabilities and the Contract Liabilities, the Buyers shall

not be liable for any Claims against the Debtors or any of their predecessors or affiliates. By virtue

of the Sale, to the extent allowed by applicable law and except as otherwise set forth in this

Sale Order, the Buyers and their affiliates, designees, successors and assigns shall not be deemed

or considered to, (a) be a successor (or other such similarly situated party), or otherwise be deemed

a successor, to the Debtors, including a “successor employer” for the purposes of the Internal

Revenue Code of 1986, the Employee Retirement Income Security Act of 1974, or other applicable

laws; (b) have any responsibility or liability for any obligations of Debtors, or any affiliate of

Debtors, based on any theory of successor or similar theories of liability; (c) have, de facto or

otherwise, merged with or into any of the Debtors; (d) be an alter ego or a mere continuation or

substantial continuation of any of the Debtors (and there is no continuity of enterprise between any

Buyer and any Debtor), including within the meaning of any foreign, federal, state or local revenue,

pension, ERISA, tax, labor, employment, environmental, or other law, rule or regulation (including

filing requirements under any such laws, rules or regulations), or under any products liability law

or doctrine with respect to Debtors’ liability under such law, rule or regulation or doctrine; or (e) be

holding itself out to the public as a continuation of any of Debtors or their respective estates.

       38.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyers without collusion and in good faith, as that term is defined in section 363(m) of the

Bankruptcy Code, and, accordingly, the reversal or modification on appeal of the authorization

provided in this Sale Order to consummate the Sale shall not affect the validity of the Sale or the

assumption and assignment of the Designated Contracts, unless such authorization and such Sale

are duly stayed pending such appeal. The Buyers are, collectively, a good faith buyer within the




                                                  29
               Case 20-12168-CSS       Doc 639        Filed 11/04/20   Page 30 of 32




meaning of section 363(m) of the Bankruptcy Code and, as such, are entitled to the full protections

of section 363(m) of the Bankruptcy Code.

       39.      Notwithstanding the provisions of Bankruptcy Rule 6004(h) and Bankruptcy Rule

6006(d), and pursuant to Bankruptcy Rules 7062(g) and 9014, this Sale Order shall not be stayed,

shall be effective immediately upon entry, and the Debtors and the Buyers are authorized to close

the Sale immediately upon entry of this Sale Order. Time is of the essence in closing the

transactions referenced herein, and the Debtors and Buyers intend to close the Sale as soon as

practicable.

       40.      Nothing contained in any chapter 11 plan confirmed in the Debtors’ cases or any

order confirming any such plan or in any other order in these chapter 11 cases (including any order

entered after any conversion of any of these cases to a case under chapter 7 of the Bankruptcy

Code) or any related proceeding subsequent to entry of this Sale Order shall alter, conflict with, or

derogate from, the provisions of the Asset Purchase Agreement or this Sale Order.

       41.      The terms and provisions of this Sale Order and the terms and provisions of the

Asset Purchase Agreement and any actions taken pursuant hereto or thereto as of the date of the

entry of the Sale Order shall survive the entry of any order that may be entered, including, without

limitation, converting the Debtors’ cases from chapter 11 to chapter 7 or dismissing the Debtors’

cases, and the terms and provisions of the Asset Purchase Agreement, as well as the rights and

interests granted pursuant to this Sale Order and the Asset Purchase Agreement shall continue in

these or any superseding cases and shall be binding upon the Debtors and all other parties and their

respective successors and permitted assigns, including any trustee, examiner, party, entity, or other

fiduciary hereafter appointed as a legal representative of the Debtors under chapter 7 or chapter 11

of the Bankruptcy Code.



                                                 30
              Case 20-12168-CSS         Doc 639        Filed 11/04/20    Page 31 of 32




       42.     From time to time, as and when requested by any party, each party shall execute

and deliver, or cause to be executed and delivered, all such documents and instruments and shall

take, or cause to be taken, all such further or other actions as such other party may reasonably

deem necessary or desirable to consummate the transactions contemplated by the Asset Purchase

Agreement, including such actions as may be necessary to vest, perfect, or confirm, of record or

otherwise, in Buyers its right, title, and interest in and to the Purchased Assets.

       43.     The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety; provided that this Sale Order shall govern if there is any inconsistency between the Asset

Purchase Agreement (including all ancillary documents executed in connection therewith) and this

Sale Order.

       44.     The Asset Purchase Agreement and any related agreements, schedules, exhibits,

documents, or other instruments may be modified, amended, or supplemented by the parties

thereto and in accordance with the terms thereof, without further order of the Court.

       45.     This Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Sale Order and the Asset Purchase Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements executed

in connection therewith to which any Debtor is a party or which has been assigned by the Debtors

to the Buyers, and to adjudicate, if necessary, any and all disputes concerning or relating in any

way to the Sale, including, but not limited to, retaining jurisdiction to: (a) compel delivery of the

Acquired Assets to the Buyers; (b) interpret, implement, and enforce the provisions of this Sale

Order; (c) protect the Buyers against any Liens, Claims, or other interest in or against the Sellers



                                                  31
            Case 20-12168-CSS          Doc 639       Filed 11/04/20   Page 32 of 32




or the Acquired Assets of any kind or nature whatsoever, attaching to the proceeds of the Sale; and

(d) enter any orders under sections 363 and 365 of the Bankruptcy Code with respect to the

Designated Contracts.




        Dated: November 4th, 2020                    CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

                                                32
